Judgment reversed on the law, with costs, and complaint dismissed, with costs. Plaintiff sues in equity, alleging an anticipatory breach of a contract for the payment of monthly installments during her lifetime because of the defendants’ failure to pay certain installments. Plaintiff was given judgment for $15,438.40 with interest, representing the value of said contract during the plaintiff’s life expectancy. On the proof adduced, the plaintiff is not entitled to recover in equity on the theory of a repudiation of the contract and an anticipatory breach thereof. (Werner v. Werner, No. S, 169 App. Div. 9; Wharton & Co. v. Winch, 140 N. Y. 287; Ga Nun v. Palmer, 202 id. 483.) Conclusions of law inconsistent herewith are reversed and new conclusions will be made. Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur. Settle order on notice.